
	

114 HR 966 IH: Ready-to-Compete Act
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 966
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2015
			Mr. Yarmuth (for himself, Mr. Blumenauer, Mr. Carson of Indiana, Mr. Clay, Mr. McGovern, Mr. Meeks, and Mr. Rangel) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 and the Workforce Investment Act of
			 1998 to award grants to prepare individuals for the 21st century workplace
			 and to increase America’s global competitiveness, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Ready-to-Compete Act. IReady to Learn: School Readiness and Success 101.Ready-to-learn grantsSubpart 3 of part D of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6775) is amended to read as follows:
				
					3Ready-to-Learn
 2431.Short titleThis subpart may be cited as Ready-to-Learn Act. 2432.Ready-to-learn innovative multiplatform educational programming and services (a)In generalThe Secretary is authorized to award grants to eligible entities to enable such entities—
 (1)to provide a coordinated Ready-to-Learn service described in subsection (c); and (2)to award subgrants or enter into contracts or cooperative agreements with an eligible subgrantee to enable the eligible subgrantee to operate a high-quality Ready-to-Learn program that is a part of the coordinated Ready-to-Learn service.
 (b)Ready-to-Learn program requirementsEach eligible entity receiving a grant under this subpart shall operate a Ready-to-Learn program that—
 (1)develops, produces, and distributes innovative multiplatform educational programming and services for young children and youth (especially those young children and youth served under part A of title I), and the parents, educators, and caregivers of such children in order to help improve early childhood development and student achievement in the areas of—
 (A)reading; (B)mathematics;
 (C)science; (D)health and wellness;
 (E)social and emotional development; or (F)other academic or developmentally appropriate areas;
 (2)facilitates the development of— (A)innovative multiplatform educational programming and services, directly or through contracts, with producers of innovative multiplatform educational programming and services for young children and youth;
 (B)rigorous professional development for educators and caregivers that supports effective use of Ready-to-Learn innovative multiplatform educational programming and services or improves the effectiveness of teachers in classrooms serving young children and youth;
 (C)support materials and services that accompany such innovative multiplatform educational programming and services and professional development, including outreach services, in order to promote the effective use of such innovative multiplatform educational programming and services; and
 (D)related support resources for parents and caregivers that are designed for nationwide distribution over public television stations’ digital broadcasting channels and other high-tech delivery platforms;
 (3)contracts with an entity that owns and operates a television public broadcast station, as defined in section 397(6) of the Communications Act of 1934 (47 U.S.C. 397(6))—
 (A)that demonstrates that the station is a member of a strong, local, community-based partnership, in order to deliver effective services which meet the educational needs of the children in the community served by the broadcast area; and
 (B)so that innovative multiplatform educational programming and services developed under this subpart are disseminated and distributed to the widest possible audience appropriately served by the most appropriate distribution technologies; or
 (4)develops and disseminates educational or training material, directly related to the television programs assisted under this subpart, that is designed—
 (A)to promote school readiness and success for all children, especially children served under part A of title I, including English language learners; and
 (B)to promote the effective use of related services and related support resources developed under paragraphs (2) and (3), respectively, among parents, caregivers, teachers, Head Start programs, reading and literacy programs funded under the Elementary and Secondary Education Act, family literacy programs, child care providers, early childhood educators, public and school libraries, museums, State educational agencies, businesses, institutions of higher education, and after-school, summer, and extended day and year programs.
 (c)Coordinated Ready-to-Learn ServiceIn awarding subgrants and entering into contracts and cooperative agreements under this subpart, an eligible entity shall provide a coordinated Ready-to-Learn service that—
 (1)shall include— (A)innovative multiplatform educational programming, determined by the eligible entity to be of sound content and artistic excellence, aligned to—
 (i)State academic content and academic achievement standards described under section 1111 and State early learning standards, as appropriate;
 (ii)rigorous professional development for educators and caregivers that supports effective use of Ready-to-Learn innovative multiplatform educational programming and services or improves the effectiveness of teachers in classrooms serving young children and youth; and
 (iii)related services; (B)effective, ongoing community outreach programs and ongoing partnerships with local organizations to help ensure that the programming—
 (i)addresses specific community and school needs; (ii)addresses needs of caregivers and educators;
 (iii)reaches children served under part A of title I; and (iv)engages multiple constituencies of children, parents, caregivers, and educators;
 (C)academic and developmental television programming described in subsection (b) (1) in— (i)the topics described in subparagraphs (A) and (E) of subsection (b)(1); and
 (ii)not less than 1 other topic described in subparagraphs (B), (C), (D), and (F) of subsection (b)(1); and
 (D)a rigorous evaluation of the impact of the innovative multiplatform educational programming and services described in subsection (b)(l) on—
 (i)school readiness skills of young children in various socioeconomic areas, including rural and urban areas;
 (ii)school success of youth in various socioeconomic areas, including rural and urban areas; (iii)teacher effectiveness; and
 (iv)community engagement and awareness; and (2)may include a comprehensive preschool curriculum based upon the Ready-to-Learn programs.
 (d)Technical assistance, materials, training, and curriculaThe eligible entity shall provide eligible subgrantees that receive a subgrant or enter into a contract or cooperative agreement under this subpart with technical assistance, supporting materials, training, and curricula to ensure effective implementation of subsection (c).
 (e)Reservation of fundingThe eligible entity shall use such sums as may be necessary from the funds received under this subpart to award subgrants to or enter into contracts or cooperative agreements with eligible subgrantees that are public broadcast stations, as defined in section 397(6) of the Communications Act of 1934, to carry out subsection (c)(1)(B) and section 2435(c).
 (f)Availability of programming and related servicesIn awarding a grant under this subpart, the Secretary shall ensure that each eligible entity makes innovative multiplatform educational programming and services widely available, with support materials available, as appropriate, to young children and youth, parents, caregivers, teachers, reading and literacy programs funded under the Elementary and Secondary Education Act, family literacy programs, child care providers, early childhood educators, public and school libraries, museums, State educational agencies, businesses, institutions of higher education, and afterschool, summer, and extended day and year programs in order to increase the effective use of innovative multiplatform educational programming and services.
 2433.Coordination of activitiesIn carrying out this subpart, an eligible entity shall— (1)consult with the Secretary and the Secretary of Health and Human Services—
 (A)to maximize the use of high-quality innovative multiplatform educational programming and services by young children and youth, and to make such programming widely available to federally funded programs serving such children; and
 (B)to coordinate activities assisted under this subpart with Federal programs that have a major professional development component for educators of young children and youth, including programs under the Head Start Act, 21st Century Community Learning Centers, title I, and the Child Care and Development Block Grant Act of 1990; and
 (2)ensure that all materials acquired or produced by any eligible subgrantee are determined to be of sufficient age-appropriate aesthetic appeal and educational effectiveness to warrant national distribution and support in order to maximize the impact of televised materials and the use of digital content.
 2434.ApplicationTo be eligible to receive a grant under this subpart, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may reasonably require.
						2435.Reports and evaluations
 (a)Annual report to the secretaryIn carrying out this subpart, an eligible entity shall prepare and submit to the Secretary an annual report that contains such information as the Secretary may require. At a minimum, the report shall describe the activities undertaken with funds received under the grant awarded to the eligible entity under this subpart, including each of the following:
 (1)Programming and related services; target populationThe innovative multiplatform educational programming and services developed, directly or indirectly, by the eligible entity, and the target population served by the programming and services.
 (2)Support or training and professional development materialsThe support or training and professional development materials developed to accompany the innovative multiplatform educational programming and services, and the method by which the materials were distributed to consumers and users of the innovative multiplatform educational programming and services.
 (3)Means of distributionThe means by which innovative multiplatform educational programming and services developed under this subpart were distributed, including the technologies that were used to make the innovative multiplatform educational programming and services available, and the geographic distribution achieved through such technologies.
 (4)InitiativesThe initiatives undertaken by the eligible entity to develop public-private partnerships to secure non-Federal support for the development, distribution, and broadcast of innovative multiplatform educational programming and services.
 (5)ImpactThe impact of the innovative multiplatform educational programming and services on teaching and learning, including the impact on improving school readiness skills, reading skills, mathematics skills, science skills, and skills in other developmentally appropriate content areas.
 (b)Report to CongressThe Secretary shall prepare and submit to the relevant committees of Congress an annual report that includes the following:
 (1)Activity summaryA summary of the activities assisted under section 2432. (2)Education, training, and professional development materialsA description of the education, training, and professional development materials described in section 2432(b)(2)(B) that are made available under this subpart, the manner in which outreach was conducted to inform parents and child care providers of the availability of such materials, and the manner in which such materials were distributed in accordance with section 2432.
 (c)Evaluation of outreach activitiesIn carrying out this subpart, an eligible entity shall require each eligible subgrantee that receives a subgrant or enters into a contract or cooperative agreement under this subpart to provide evaluation data that include descriptions of the impact of outreach activities carried out under this subpart, including—
 (1)the manner in which outreach was conducted to inform parents, educators, and child care providers of the availability of the innovative multiplatform educational programming and services produced under this subpart, including specific strategies used to reach a wide audience;
 (2)the extent to which the outreach programs included multiple outreach efforts with the same organizations or groups and resulted in lasting relationships with those organizations or groups and the members of those organizations or groups; and
 (3)the effectiveness of the outreach programs and services conducted and the number of children, families, educators, and child care providers that had access to and utilized the innovative multiplatform educational programming and services provided under this subpart to improve school readiness skills and school success.
 (d)Evaluation of impact on school readiness and successThe Secretary shall evaluate the impact of the outreach content and services provided under this subpart on improving school readiness skills and school success nationwide, particularly with respect to young children and youth in the most disadvantaged communities.
 2436.Administrative costsAn eligible subgrantee that receives a subgrant or enters into a contract or cooperative agreement under this subpart may use not more than 5 percent of the amount received under the subgrant, contract, or cooperative agreement, respectively, for the normal and customary expenses of administering the grant, contract, or cooperative agreement, respectively.
 2437.Continuation of awardsNotwithstanding any other provision of law, an eligible subgrantee that received a subgrant or enters into a contract or cooperative agreement under this subpart (as this subpart existed on the day before the date of enactment of the Ready-to-Learn Act) shall continue to receive funds in accordance with the terms of the subgrant, contract, or cooperative agreement, respectively, until the date on which the subgrant, contract, or cooperative agreement, respectively, terminates under such terms.
						2438.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated to carry out this subpart $50,000,000 for fiscal year 2016 and such sums as may be necessary for each of the 5 succeeding fiscal years.
 (b)ReservationIn any fiscal year in which the amount appropriated is greater than $30,000,000, the Secretary shall reserve 50 percent of such excess for innovative multiplatform educational programming and services for youth.
 2439.DefinitionsIn this subpart— (a)the term eligible entity means a public telecommunications entity that is able to demonstrate—
 (1)a capacity for the development and national distribution of educational and instructional television programming of high quality that is accessible by a large majority of disadvantaged preschool and elementary school children;
 (2)a capacity to contract with the producers of children’s television programming for the purpose of developing educational television programming of high quality;
 (3)a capacity to integrate children’s television programming with innovative multiplatform educational programming and services;
 (4)a capacity, consistent with the entity’s mission and nonprofit nature, to negotiate such contracts in a manner that returns to the entity an appropriate share of any ancillary income from sales of any program-related products; and
 (5)a capacity to localize programming and materials to meet specific State and local needs and to provide educational outreach at the local level;
 (b)the term eligible subgrantee means— (1)a national nonprofit membership organization that acquires and distributes programming to noncommercial educational television broadcasters through the national public television interconnection system that the organization manages and operates;
 (2)a local or statewide public television station or system; or (3)a nonprofit producer of high-quality children’s educational television and other media programming;
 (c)the term innovative multiplatform educational programming and services means high-quality programming that is— (1)packaged for distribution over broadband, digital, and over-the-airwaves television;
 (2)packaged with companion content for distribution over the Internet, mobile devices, classroom devices, and any other technologies appropriate for the content;
 (3)aligned across all platforms to a central curriculum and story; (4)accessible to students in all regions, including rural areas via distance learning technologies;
 (5)designed to target the research-identified needs of young children or youth, or a subset thereof; and
 (6)designed to reach students in the targeted age range age-appropriately and via the media that reaches them most effectively;
 (d)the term school success means improved academic achievement or engagement in subject areas referenced in section 2432(b)(1);
 (e)the term young children means children ages 2–8; and (f)the term youth means children ages 9–13..
			IIREADY-TO-EARN GRANTS 
 201.Ready-To-Earn GrantsChapter 4 of subtitle A of title II of the Workforce Investment Act of 1998 (20 U.S.C. 9251 et seq.) is amended by adding at the end the following:
				
					244.Television broadcast workforce training grant program
 (a)In generalThe Secretary is authorized to award grants, on a competitive basis, to an entity that owns and operates a television public broadcast station, as defined in section 397(6) of the Communications Act of 1934, or a partnership of such entities, for the purpose of developing, disseminating, and providing online and on-air education and training services for adults, including adult education, adult literacy, high school equivalency test preparation, workforce training, and related outreach services that are priorities for the community.
 (b)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall— (1)own or operate a local television public broadcast station, as defined in section 397(6) of the Communications Act of 1934, that is able to demonstrate a capacity for the development and distribution of high-quality educational digital content and services in the areas of adult education, adult literacy, high school equivalency test preparation, workforce training, and related outreach services;
 (2)partner with an eligible agency as defined in section 203(4) or a State Board as described in section 111 or institutions of higher education in order to implement a high-quality program in accordance with this section; and
 (3)conduct a needs assessment of the proposed community to be served through online and on-air education and training services.
 (c)ApplicationTo be eligible to receive a grant under this section, an eligible entity, or partnership of eligible entities, shall submit an application to the Secretary. Each application shall—
 (1)describe the innovative, high-quality training, tools, products, and educational digital content and services that will be developed and used to improve the quality and delivery of adult education, adult literacy, high school equivalency test preparation, workforce training, and related outreach services;
 (2)describe the partnership and the roles of the partners in implementing a high-quality program in accordance with this section;
 (3)describe how the eligible entity or entities will address the needs of adults who are non-English speakers;
 (4)describe how the comprehensive program described in this section will meet the needs of that community and include partnerships with community-based organizations that serve adults in need of such services;
 (5)describe the research-based practices and advanced technologies that the program funded under this section will use to carry out the purposes of this section;
 (6)describe the rigorous evaluation the eligible entity or entities will use to support continuous improvement of the program and services, including the report described under subsection (g); and
 (7)contain such additional assurances as the Secretary may reasonably require. (d)Required uses of fundsGrant funds provided under this section shall be used for—
 (1)the development, training and use of innovative, high-quality tools, products, and educational digital content and services for—
 (A)adult education, adult literacy, high school equivalency test preparation, workforce training, and related outreach services;
 (B)professional development; and (C)community and family outreach;
 (2)professional development and training of staff; (3)evaluation as described in subsection (g);
 (4)outreach activities to engage adult learners and community organizations; (5)English language education and services for non-English speakers; and
 (6)other activities as needed to meet the purposes of this section. (e)DurationA grant under this section shall be awarded for a period of 5 years.
 (f)Administrative costsAn entity that receives a grant under this section may not use more than 5 percent of the amount received under the grant for administrative costs.
 (g)Reports and evaluationAn entity receiving a grant under this section shall prepare and submit to the Secretary an annual report that contains such information as the Secretary may require. At a minimum, such report shall describe the program activities undertaken with funds received under the grant, including—
 (1)the success in engaging families and the number of such families; (2)the impact of professional development and training for staff on the acquisition of training and job skills;
 (3)the effectiveness of the specific, innovative, high-quality training, tools, products, and educational digital content and services developed and used to improve the quality and delivery of adult education, adult literacy, high school equivalency test preparation, workforce training, and related outreach services; and
 (4)the impact of the program on adult literacy and English language skills, workforce skills, job placements, and high school equivalency test passage rates.
 (h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for fiscal year 2016 and such sums as may be necessary for each of the 5 succeeding fiscal years.
 (i)DefinitionIn this section, the term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)..
 202.Conforming amendmentsThe Workforce Investment Act of 1998 is amended— (1)in section 111(b)(1)(C)(vii), by inserting , and public broadcasting entities after juvenile justice programs;
 (2)in section 117(b)(2)(B), by inserting including public broadcasting entities after entities; (3)in section 122(a)(2)(C), by inserting , including a public broadcasting entity after training services;
 (4)in section 129(c)(2)(A), by inserting , including educational digital content and services after instruction; (5)in section 203(5)(H), by inserting including a public broadcasting entity after institution; and
 (6)in section 231(e)(6), by inserting and educational digital content and services after computers.  